MEMORANDUM OPINION
                                       No. 04-11-00574-CV

                                       ChamPale ADAMS,
                                           Appellant

                                                 v.

                                       Richard TAUIZON,
                                            Appellee

                     From the County Court at Law No. 9, Bexar County, Texas
                                     Trial Court No. 370658
                            Honorable Walden Shelton, Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice

Delivered and Filed: March 14, 2012

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was due on January 30, 2012. Neither the brief nor a motion for

extension of time was filed. We, therefore, ordered Appellant ChamPale Adams to file, on or

before February 27, 2012, appellant’s brief and a written response reasonably explaining (1) the

failure to timely file the brief and (2) why appellee was not significantly injured by the failure to

timely file a brief. We warned that if Appellant ChamPale Adams failed to file a brief and the

written response by the date ordered, we would dismiss the appeal for want of prosecution. See
                                                                                 04-11-00574-CV


TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal if

appellant has failed to comply with a court order). Appellant ChamPale Adams has failed to

respond to our order. Therefore, we dismiss this appeal for want of prosecution. Costs of appeal

are taxed against Appellant ChamPale Adams.


                                                    PER CURIAM




                                              -2-